DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6, 8, 11-12, 14, 17, and 19 are objected to because of the following informalities:   
Claim 2 recites “an axis, defined by the proximal and distal”. The Examiner believes “an axis, defined by the body extending between the proximal and distal ends” may be the correct words to use here.
Claim 2 recites “the area”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “an area”.
Claim 3 recites “co-operate”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “cooperate”.
Claim 4 recites “the axis, defined by the body extending between the ends”. The Examiner believes “the axis, defined by the body extending between the proximal and distal ends” may be the correct words to use here.
Claim 5 recites “the limb”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a limb”.
Claim 5 recites “camera can be illuminated by an indirect light source such that the subject is illuminated, at least in part, by incident light”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “camera can be illuminated, at least in part, by incident light”.
Claim 6 recites “wherein the light is maneuverable”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the light source is maneuverable”.
Claim 6 recites “the center”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a center”.
Claim 8 recites “has control buttons”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “has a plurality of control buttons”.
Claim 11 recites “at least one of the focus, depth of field or image parameter”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “at least one of a focus, a depth of field or an image parameter.”
Claim 12 recites “light source”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the light source”.
Claim 14 recites “camera, light source or data”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “camera, light source, or data”.
Claim 17 recites “configured to receive the distal end of the and”. The Examiner believes that “configured to receive the distal end of the laparoscope and” may be the correct words to use here.
Claim 19 recites “the distal end”. The Examiner believes “the distal end of the case” may be the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 13, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang").
Regarding claim 1, Ouyang discloses a laparoscope for a medical procedure (Fig. 1 - hysteroscope 100), having a body (Fig. 1- cannula 102) having a distal end for locating in a patient (Fig. 1- distal tip 120) and a proximal end for handling the laparoscope outside the patient (Fig. 6- sliding connector 106), the laparoscope comprising: 
a camera (Fig. 6- camera assembly 640) and a light source (Fig. 6- LEDs 630 and 632), located adjacent the distal end; 
an operable interface (Fig. 1- handle body 108), located adjacent the proximal end, for operating the camera and/or light source ([0115]- control buttons are shown on the handle body 108); 
The embodiment of Fig. 1 of Ouyang does not expressly teach 

However, Fig. A14B of Ouyang teaches of an analogous endoscopic device including 
a processor and data storage located in the body and operable to provide an interface for managing the camera, light source and recording images (Fig. A14B- processor A1439 & Fig. A14B - memory A1437).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 1 of Ouyang to include the processor and data storage, as seen above in the embodiment of Fig. A14B of Ouyang. It would have been advantageous to make the combination in order to transfer data such as video or still captures ([0239] of Ouyang).
The device of the embodiment of Fig. 1, as modified by the embodiment of Fig. A14B will hereinafter be referred to as modified Ouyang.
Regarding claim 2, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the camera is positioned on an axis (Fig. 6- camera assembly 640), defined by the proximal and distal ends, and is maneuverable for enabling the area around the distal end to be viewed ([0130] - the device 100 is rotated about its longitudinal axis by the doctor or medical professional).  
Regarding claim 3, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein a lens is provided adjacent the distal end (Fig. 6)
However, the embodiment of Fig. 21B of Ouyang teaches the lens arranged to co-operate optically with the camera of laparoscope to optimize image quality and/or the range of visibility (Fig. 21B; see [0132] - camera module 2010… results in enhanced imaging quality).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the lens arranged to co-operate optically with the camera of laparoscope to optimize image quality, as seen in the teachings above of Fig. 21B of Ouyang. It would have been advantageous to make the combination in order to reduce problems during imagining ([0132] of Ouyang).
Regarding claim 4, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the light source is positioned offset from the axis defined by the body extending between the ends (Fig. 6 - LEDs 630 and 632).  
Regarding claim 5, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein a plurality of light sources are configured on the limb and at least one light source is configured on the surface of the limb at the distal end to indirectly illuminate a subject to be viewed by the camera such that a field of view of the camera can be illuminated by an indirect light source such that the subject is illuminated, at least in part, by incident light (Fig. 6 - LEDs 630 and 632 f; [0036]- light delivery system adapted to illuminate the uterine tissues being examined).  
Regarding claim 6, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the light is maneuverable for directing emitted light towards the center of the field of view of the camera ([0040] - according to some embodiments a brightness control button is included with which a user can make a selection from at least three different illumination levels from the light delivery system).
Regarding claim 7, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the operable interface has a display (Fig. 1 - display 110). 
Regarding claim 8, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the operable interface has control buttons ([0040]- the handle including a plurality of buttons to control a plurality of features of the apparatus).
Regarding claim 13, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach having a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server.
However, the embodiment of Fig. 32 of Ouyang teaches of a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server (Fig. 32; see [0140] - The handle 100 includes a wireless transmitter 3212 and the eternal monitor 3210 includes a wireless receiver).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang to include a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server, as seen above in the teachings of the embodiment of Fig. 32 of Ouyang. It would have been advantageous to make the combination in order to transmit images and video by a wireless connection ([0140] of Ouyang).
Regarding claim 14, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach having a communication 
However, the embodiment of Fig. 32 of Ouyang teaches having a communication module configured to enable remote wireless configuration of at least one of the camera, light source or data ([0140] - according to some embodiments, a device such as a smart phone 3220, a tablet computer 3222, a mobile computer, or other mobile device having wireless and display capabilities are used to view the images and/or video).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ouyang to include a communication module having a communication module configured to enable remote wireless configuration of at least one of the camera, light source or data, as seen above in the teachings of the embodiment of Fig. 32 of Ouyang. It would have been advantageous to make the combination in order to transmit images and video by a wireless connection ([0140] of Ouyang).
Regarding claim 16, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the laparoscope is independently operable and a stand-alone device (Fig. 3 – hysteroscope 100; see [0113-0114]).  
Regarding claim 17, Ouyang discloses a sheath configured to enclose a laparoscope according to claim 1 (Fig. A7C - sampling sheath A124), said sheath comprising: 
a distal end (Fig. A8) configured to receive the distal end of the and cooperate with the camera and the light source (Fig. A8- A 108 A and/or the illumination device A 108 B); and a proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 7C – sampling sheath A124)
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang") in further view of  
U.S. Publication No. 2016/0345802 to Nir et al. (hereinafter “Nir”).
Regarding claim 9, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein a plurality of cameras are provided.
However, Nir teaches of an analogous endoscopic device wherein a plurality of cameras are provided ([0143] - any of the embodiments described herein can comprise one or a plurality of cameras).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a plurality of cameras, as seen above in the teachings of Nir.  It would have been advantageous to make the combination in order to combine the images  to form a unitary two dimensional display, a unitary three dimensional display or to provide a stereoscopic display ([0144] of Nir).
Regarding claim 10, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein the processor is configured to move the field of view of the camera
However, Nir teaches of an analogous endoscopic device wherein the processor is configured to move the field of view of the camera (see [0138] - Said digital maneuvering is provided by means of an image processing means that processes the image to provide change in the field of view) in response to operation of the interface (see [0047] - said maneuvering of said field of view is commanded by… typing on a keyboard)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include wherein the processor is configured to move the field of view of the camera, as seen in the teachings above of Nir. It would have been advantageous to make the combination so that said maneuvering of said field of view is provided via said executing computer program ([0016] of Nir).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2013/0128223 to Wood et al. (hereinafter "Wood").
Regarding claim 11, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein the processor is configured to adjust at least one of the focus, depth of field or image parameter 
However, Wood teaches of an analogous endoscopic device wherein the processor is configured to adjust at least one of the focus, depth of field or image parameter ([0095] - The processor 42 detects the image state of focus and drives voltage to the liquid lens 18 to obtain the sharpest image).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a processor able to adjust the focus, as seen above in the teachings of Wood. It would have been advantageous to make the combination in order to reduce, to a certain extent, shaking or jitter effects during image capture, to significantly minimize the incidence of jitter ([0095] of Wood).
Regarding claim 12, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but modified Ouyang does not expressly teach wherein the camera and light source are adapted to see in low-light conditions. 
However, Wood teaches of an analogous endoscopic device wherein the camera and light source are adapted to see in low-light conditions ([0104] - For example and under low light conditions, it may be preferable to increase an amount of brightness captured by the imager 20).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the camera and light source are adapted to see in low-light conditions, as seen above in the teachings of Wood.  It would have been advantageous to make the combination in order to transmit the capture image under low light condition ([0104] of Wood).
Claims 15 and 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0289858 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2005/0077688 to Voegele et al. (hereinafter “Voegele”).
Regarding claim 15, modified Ouyang teaches the claimed invention as discussed above concerning 1, but modified Ouyang does not expressly teach wherein the distal end has a trocar tip and the laparoscope is adapted to provide an opening in a body 
However, Voegele teaches of an analogous endoscopic device wherein the distal end has a trocar tip and the laparoscope is adapted to provide an opening in a body (Fig. 4 - trocar obturator 14 & tube 162).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the ([0005] of Voegele).
Regarding claim 18, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach a case configured to enclose a laparoscope according to claim 1 for laparoscopic use, said case comprising: 
a distal end having a trocar tip and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein.
49.	However, Voegele teaches of an analogous endoscopic device including a case (Fig. 4 - trocar cannula 12), said case comprising: 
a distal end having a trocar tip (Fig. 1 - distal end portion 20) and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein (Fig. 4 – seal assembly).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a case, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).
Regarding claim 19, Ouyang, as modified by Voegele, teaches the case according to claim 18, and Ouyang further discloses the distal end of the laparoscope (Fig. 1-tip 120) and cooperate with the camera (Fig. 6- camera assembly 640) and the light source therein (Fig. 6- LEDs 630 and 632) and a proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 6- sliding connector 106 & handle body 108).
 Ouyang does not expressly teach wherein the distal end is configured to receive the distal end of the laparoscope and cooperate with the camera and the light source therein and a proximal end configured to enable a user to view and/or operate the interface of the laparoscope.
However, Voegele teaches of an analogous endoscopic device including a case wherein the distal end is configured to receive the distal end of the laparoscope (Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a case wherein distal end is configured to receive the distal end of the laparoscope, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795